Exhibit 10.01

 

LOGO [g533405g80j25.jpg]      

WEB

MAIN

FAX

   WWW.CEPHEID.COM


1.888.336.2743

1.408.734.1260

April 11, 2013

Warren Kocmond

[Home Address]

 

Re: Offer of Employment by Cepheid

Dear Warren:

I am very pleased to confirm our offer to you of employment with Cepheid (the
“Company”). You will report to John Bishop in the position of Executive Vice
President, Global Operations. The terms of our offer and the benefits currently
provided by the Company are as follows:

1. Starting Salary. Your starting bi-weekly salary will be $14,807.69, which is
the equivalent of $385,000.00 on an annual basis, and will be subject to annual
review.

2. Executive Incentive Plan. You will have the opportunity to earn up to 45% of
your base pay as a target bonus to be paid based upon the financial performance
of the company and your individual departmental objectives. You will be eligible
for the full-year 2013 bonus with no proration applied. You will receive
documentation regarding the Company’s Executive Incentive Plan and your specific
objectives upon commencement of employment.

3. Change of Control. The Company will offer you the change of control benefits
detailed in Exhibit A effective with your date of hire.

4. Separation Benefits. Upon termination of your employment with the Company for
any reason, you will receive payment for all unpaid salary, reimbursements and
PTO accrued to the date of your termination of employment; and your benefits
will be continued under the Company’s then existing benefit plans and policies
for so long as provided under the terms of such plans and policies and as
required by applicable law; and continued rights to indemnification and defense
by the Company and its insurers, subject to the terms of the Company’s insurance
and indemnification policies.

Effective on and following your first day of employment, under certain
circumstances, you will also be entitled to receive severance benefits as set
forth below, provided you sign a valid and binding general release of claims
satisfactory to the Company. Payment of your severance benefits shall be subject
to deferral as necessary to comply with Section 409A of the Internal Revenue
Code (the “Code”). You agree that, except as set forth below, you will not be
entitled to any other compensation, award or damages with respect to your
employment or termination.

 

  a) In the event of your voluntary termination, or upon a termination by the
Company for Cause, you will not be entitled to any cash severance benefits or
additional vesting of any outstanding stock options granted or restricted stock
issued to you by the Company.

 

  b) In the event of your termination by the Company without Cause within 12
months of your date of hire, provided that you sign a valid and binding general
release of claims satisfactory to the Company, you shall receive a single lump
sum severance payment equal to six months of your then current annual base
salary (less applicable deductions and withholdings) payable within ten business
days of the effective date of your termination, subject to any deferral of
payment under Section 409A of the Code.

 

   904 CARIBBEAN DRIVE SUNNYVALE, CA 94089 USA    LOGO [g533405g25w60.jpg]



--------------------------------------------------------------------------------

LOGO [g533405g80j25.jpg]  

Warren Kocmond

Employment Offer

Page 2

 

  c) Notwithstanding the foregoing, in the event of your Termination Upon a
Change of Control (as defined in the Change of Control Retention and Severance
Agreement attached as Exhibit C), you will receive the severance and equity
acceleration benefits set forth in such agreement in lieu of any severance
benefits under this agreement.

 

  d) If your severance and other benefits provided for in this section
constitute “parachute payments” within the meaning of Section 280G of the Code
and, but for this subsection, would be subject to the excise tax imposed by
Section 4999 of the Code, then your severance and other benefits will be
payable, at your election, either in full or in such lesser amount as would
result, after taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, in your receipt on an
after-tax basis of the greatest amount of severance and other benefits.

“Cause” means your (a) failure or refusal to perform any reasonable and lawful
duty of your position or failure to follow the lawful directions of the Chief
Executive Officer after being given written notice of such failure and fifteen
days in which to cure your performance, provided that such notice will be
required only with respect to the first failure; (b) commission of an act that
constitutes misconduct and is injurious to the Company or any subsidiary;
(c) conviction of, or pleading “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof; (d) committing an act of fraud
against, or the misappropriation of property belonging to, the Company or any
subsidiary; (e) commission of an act of dishonesty in connection with your
responsibilities as an employee and affecting the business or affairs of the
Company; or (f) breach of any confidentiality, proprietary information or other
agreement between you and the Company or any subsidiary.

5. Benefits. In addition, you will be eligible to participate in regular health
insurance, and other employee benefit plans established by the Company for its
employees from time to time. Except as provided below, the Company reserves the
right to change or otherwise modify, in its sole discretion, the preceding terms
of employment, as well as any of the terms set forth herein at any time in the
future.

6. Paid Time Off. You will accrue Paid Time Off (PTO) based on an accrual rate
of 20 days per calendar year, commencing with your hire date.

7. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company. You represent that your signing of this offer letter,
agreement(s) concerning stock options granted to you, if any, under the Plan (as
defined below) and the Company’s Employee Invention Assignment and
Confidentiality Agreement and your commencement of employment with the Company
will not violate any agreement currently in place between yourself and current
or past employers.

8. Options. The Compensation Committee of the Board of Directors of the Company
was approved that you be granted the opportunity to purchase up to 75,000 shares
of Common Stock of the

 

LOGO [g533405g25w60.jpg]



--------------------------------------------------------------------------------

LOGO [g533405g80j25.jpg]  

Warren Kocmond

Employment Offer

Page 3

 

Company at the closing fair market value of the Company’s Common Stock at the
end of business on the day the Compensation Committee approves your grant, or
your first day of employment, whichever is later. The shares you will be given
the opportunity to purchase will vest at the rate of twenty-five percent
(25%) at the end of your first anniversary with the Company, and an additional
1/48 of the total number of shares per month thereafter, so long as you remain
employed by the Company. However, the grant of such options by the Company is
subject to the Compensation Committee’s approval and this promise to recommend
such approval is not a promise of compensation and is not intended to create any
obligation on the part of the Company. Further details on the Plan and any
specific option grant to you will be provided upon approval of such grant by the
Compensation Committee.

9. Restricted Stock. The Compensation Committee of the Board of Directors of the
Company was approved that you be granted 8,333 restricted stock units (“RSUs”),
pursuant to the Corporation’s 2006 Equity Incentive Plan and subject to the
notice of RSU award and award agreement. The shares you will be awarded will
vest at the rate of twenty-five percent (25%) at the end of your first
anniversary with the Company, and an additional 1/16th of the RSUs at the end of
each three-month period thereafter, so long as you remain employed by the
Company. However, the grant of such RSUs by the Company is subject to the
Compensation Committee’s approval and this promise to recommend such approval is
not a promise of compensation and is not intended to create any obligation on
the part of the Company. Further details on the Plan and any specific RSU grant
to you will be provided upon approval of such grant by the Compensation
Committee.

10. At-Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause. Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time. Any modification or
change in your at will employment status may only occur by way of a written
employment agreement signed by you and the Chief Executive Officer of the
Company.

11. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three
(3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.

12. Insider Trading Policy. This offer is contingent upon reading and signing
the enclosed Insider Trading Policy.

13. Background Check. This offer is also contingent upon successful completion
of a background check, including a check of your employment references. This
offer can be rescinded based upon data received in the background check.

14. Entire Agreement. This offer, once accepted, constitutes the entire
agreement between you and the Company with respect to the subject matter hereof
and supersedes all prior offers, negotiations and agreements, if any, whether
written or oral, relating to such subject matter. You acknowledge that neither
the Company nor its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this agreement for the purpose of inducing you to execute the agreement, and
you acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.

 

LOGO [g533405g25w60.jpg]



--------------------------------------------------------------------------------

LOGO [g533405g80j25.jpg]  

Warren Kocmond

Employment Offer

Page 4

 

15. Acceptance. This offer will remain open until April 15, 2013. If you decide
to accept our offer, and I hope you will, please sign the enclosed copy of this
letter in the space indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any. Should you
have anything else that you wish to discuss, please do not hesitate to call me.

We look forward to the opportunity to welcome you to the Company.

 

Sincerely,

/s/ John L. Bishop

John L. Bishop Chairman and Chief Executive Officer

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ Warren Kocmond

    Date signed:  

4/12/13

Warren Kocmond      

May 6, 2013

      Start Date          

 

LOGO [g533405g25w60.jpg]